DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1008” has been used to designate both the machine learning unit and compliance in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



“a machine learning unit for creating learning updates [[using at least one of fringe pattern projection, deflectometry, and intensity measurements of diffuse reflected or normal white light using a camera]]” in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the defect".  There is insufficient antecedent basis for this limitation in the claim. While the claim also recites earlier an “identified defect”, the term “the defect” does not necessarily reference to those defects that are identified”. Furthermore, the Examiner notes that there is no step of identifying defects that may be present in a substrate or that a substrates with defects is provided. Claims 6, 12, 13 contains deficiencies related to the same issue highlighted above, as well as a lack of antecedence between the singular forms against the set of identified defects (e.g. claim 12 “the defect being repaired”, where claim 1 reaches “each identified defect”).

Regarding claim 14, the claim recites a step of “providing …the  in-situ data to a machine learning unit for creating learning updates using at least one of fringe pattern projection, deflectometry, and intensity measurements of diffuse reflected or normal white light using a camera”. As a first matter, there is a lack of sufficient antecedent basis for the term “the in-situ data”.  While at first blush this may reference to the recited “in-situ inspection data” recited and incorporated from claim 13, the term in claim 14 does not necessarily reference back to the claim limitation present in claim 13, and such wording is sensitive as the claims as the instant disclosure as a whole discusses about a multitude of different data types and data transformations. One of ordinary skill in the art would not be fairly appraised of what “in-situ data” is being provided to the recited “machine learning unit”, which aggravates a second matter of deficiency of the claim.

However, in the context of a step of the method, it is unclear whether the recitation “using at least one of fringe pattern projection, deflectometry, and intensity measurements of diffuse reflected or normal white light using a camera” is part of the function of the machine learning unit (Case A), if the recited techniques are attributes of the in-situ data that is provided to the recited “machine learning unit for creating learning updates (Case B), or if the recited techniques are to be read as pathways/data processing of providing/generating “the in-situ data” to the recited machine learning unit for creating learning updates (Case C). 
	Furthermore in the instance of Case A, for a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  
In one interpretation, claim limitation “machine learning unit for creating learning updates using at least one of fringe pattern projection, deflectometry, and intensity measurements of diffuse reflected or normal white light using a camera” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, no algorithm is provided or other structure to specifically a machine learning unit to the specific function of creating learning updates using at least one of fringe pattern projection, deflectometry, and intensity measurements of 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Furthermore in the potential interpretations of case B and C, the Examiner notes that if “machine learning unit for learning updates” is the structure that the step requires the provision of in-situ data, the machine learning unit appears to be described on page 22 line 25 to page 7,  Fig. 12 & 13, page 24 lines 15 – page 25 line 17;  including pre-trained classifiers, a description of instructions for a Markov decision process, and reinforcement learning task-based learning with rewards. 

Regarding claim 15, the claim does not render clear if the “continuous parametric functions for continuous parameters” is a limitation of each of the recited “sanding process” or “polishing process”; or a limitation of when the step of “instructing..” the execution of both the “sanding process” and “polishing process”. Furthermore, a sanding process and a polishing process also describes methods. The Examiner notes that there is a lack of clarity of whether the “continuous parametric functions for continuous parameters” are describing a recited substep of the sanding/polishing process(es) or a structure that is acted upon or acted with across any unrecited substep of the sanding/polishing process(es).
Regarding claim 18, there is a lack of antecedent basis for the limitation of “usage of abrasive media and buffing and polishing pads” since instant claim 18 and its parent claim 1 does not recite an action of using the recited elements. Furthermore, it is unclear whether the action of signaling “when change of abrasive media or buffing and polish pads is recommended” is a requirement of the action of monitoring or an intended use of the action. Likewise, the usage of “is recommended” renders unclear whether the claim encompasses the action of changing the abrasive media or buffing and polishing pads. Finally, the claim recites that what is monitored is “usage of abrasive media and and polishing pads”. However, the claim as a whole, with its dependencies from claim 1, requires instruction to at least one of a sanding, buffing and/or polishing process. In view of the suggestion the claim as a whole, it is unclear if the usage is of any of abrasive media, buffing or polishing pads or that all three elements must be used in a combination process. For the purpose of art rejections, the Examiner interprets the claim to refer to the different elements in the alternative.
Dependent claims are rejected on the basis of their parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1 and claims dependent on claim 1, the claim(s) recite(s) “recieving...coordinates of each identified defect in a substrate along with parameters...”, “selecting ... at least one ...process[es] based on empirically derived rules established by ... human operators” and then “instructing ...paint repair devices to execute the ....process[es] using the recieved parameters”, encompassing mental processes of observing defects, evaluating and judging solutions to the observed defects but for recitations of “computer-implemented and “by one or more processors”. For example, but for the “by one or more processors” langauge, “selecting” in context of the claim encompasses a user manually judging which hypothetical process to perform in response to coordinates and parameters recieved from identified defects in a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a processor to perform the receiving, selecting and instructing steps amount to no more than mere instructions to apply the exception using generic computer components and generic sanding, buffing and polishing processes. Mere instructions to apply an exception using generic, well understood and routine components cannot provide an inventive concept. The dependent claims likewise do not claim additional elements that are beyond the mere instruction of generic computer components and generic sanding, buffing and polishing processes. The claims are not patent eligible.
Additionally regarding claim 4, the claim recites an additional step of  “updating  the ... rules using a machine learning module that runs learning updates...”. However, but for the term “machine”, the limitation likewise encompasses a mental process of 

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 3, 6, 8, 9, 11, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matthews et al. US 2003/139836 A1 (hereafter “Matthews”).
Regarding claims 1, 6, 9, 11, 15, 16; Matthews is directed to a method of detecting and repairing paint defects on a vehicle body (Abstract; [0002]). As shown generally in Fig. 2, Matthews discloses that that the method comprises (Claim 1): After an e-coat, prime and final paint application, using an imaging system 12 to generate paint defect data ([0013] – [0014]), wherein the paint defect data including the size, type [parameters] and location of the defect is passed to a vision cell controller to develop paint defect coordinates ([0015]); developing [selecting] a repair strategy based upon the paint defect data ([0017]); and then generating tool paths [trajectory of a robot manipulator, continuous parametric function for continuous parameters in view of the indefiniteness of claim 15], tooling parameters [parameters for e.g. polishing] and robot paths for directing the operation, directing and control [collectively “instructing”] automated robots for sanding and polishing the paint defect ([0017] – [0018]). The various tasks, in one embodiment, are performed by a single system encompassing imaging system, vision cell controller , robot cell controller and robotic repair system [all steps preformed by the same one or more processors] ([0019]). The repair strategy is derived from both comparisons of the defect data with a computer aided design (CAD) file  and a variety of known approaches toward paint defect repair [rules established by skilled /expert human operators] ([0015] – [0017]).

Regarding claim 8,  Matthews discloses that the imaging system [automated digital robotic inspection device] includes vision scanners including an optical system with telecentric optics [camera] ([0014]).  The imaging systems scans [measures] vehicle bodies to generate paint defect data to be received by processors.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews as applied to claims 1, 2, 3, 6, 8, 9, 11, 15, 16 above.
Regarding claim 7, while Matthews does not expressly teach that a received parameter includes a process parameter including at least one of dwell time and force profile,  Matthews discloses that force feedback sensors [force profile-recording sensors] are provided to provide a greater range of control over repair processes ([0018]). Matthews therefore suggests the use of the process parameter of force as part of the calculations of the automatic repair system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matthews to 
Regarding claim 10, Matthews does not expressly teach that the provided out put includes at least one of an abrasive type, an abrasive grade, RPMs to use by a sanding tool, orbit to use by a sanding tool, a polishing compound, RPMs to use by a buffing/polishing tool, and orbit to use by the buffing/polishing tool.
However, Matthews does disclose that sanding and polishing are two types of tasks that may be implemented to repair a paint defect ([0018]) and that the controller may generate processing parameters, tools and robot choice ([0017]). Sanding and polishing are recognized as distinctively different abrasive types; therefore, it would have been readily apparent to one of ordinary skill in the art that Matthews implies that the instruction includes the choice of abrasive type in at least the choice between a sanding-tasked robot and a polishing-tasked robot because Matthews teaches that tools, toolpaths and processing parameters may be chosen as known in order to repair the paint defects.

Claims 4, 5, 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews as applied to claims 1, 2, 3, 6, 8, 9, 11, 15, 16 above, and further in view of Alders et al. US 6,320,654 B1 (hereafter “Alders”) and Allen et al. US 2017/0277979 A1 (hereafter “Allen”).

Alders is directed to vehicle production processes and the automatic detection and repair of selected surface defects on a vehicle body prior to painting (Abstract; col 1 lines 5 – 35). As shown in Fig. 1, Alders discloses that their method comprises: identifying a vehicle and submitting pertinent vehicle type and design data to a computer system [one or more processors] (col 5 lines 50 – 60); optically scanning the identified vehicle to provide online optical data and determining any surface unevenness based on optical data from the optical scan (col 6 lines 7 – 40); evaluating any determined surface unevenness by comparing the determined surface unevenness with corresponding test data and stored defect patterns to determine errors (col 6 lines 39 – 62); and marking recognized defects prior to a next operation of painting [includes the action of instruction to perform an action] (col 5 lines 10 – 20; col 8 lines 30 – 45).  The stored defect patterns are first determined by an inspector  [skilled/expert human operator] and subsequently programmed into the computer system responsible for detection of defects (col 1 lines 17 – 25, col 4 lines 50 – 65, col 6 line 54 col 7 line 3) and then subsequently adaptive software [machine learning module] is utilized to add new defect types and supplement earlier trained defect patterns using artificial intelligence (col 6 line 63 – col 7 line 31). Each addition of defect data and classification of defect data is used by the adaptive software to increase the body of knowledge 
Allen is directed to methods of identifying defect of specular surfaces and systems thereof (Abstract).  A particular object that is inspected for defects includes a painted automobile body ([0032]).  Allen discloses that their method comprises: taking snaps images from a digital camera using a light source from a specified light source location and then subsequently processing of the snap images to form a fused inspection image ([0034] – [0036]); processing the fused inspection image to produce a defect detection image ([0037]); repeating over time the collection of images to produce a set of defect detection images to create an image training set that includes training images with pixel defect feature vectors that identify determined defects within pixels of the defect detection image [learning updates] ([0043] – [0046]); using a pattern classifier [machine learning module] that outputs a final concentration results to indicate whether a pixel of a subsequent inspection image has a defect or does not have a defect, were in the pattern classifier uses the image training set training set to learn what are considered defects ([0046] – [0050]); and outputting a final defect determination based on previous training images and a present defect detection image with location data relative to a three dimensional model of the object ([0047] – [0051]). The classifier may use known machine learning techniques such as neural networking, K-nearest neighbor  and a Bayes classifier ([0047]). Allen discloses that such pattern classification can lead to better defect detection results due to the combination of several detection images in addition to a learning pattern classifier (Abstract). 

Regarding claim 13, Matthews discloses an imaging system that may be used to provide data while vehicles are being assembled [in-situ] from each vehicle [locally] ([0013] – [0014]). 
However, Matthews does not expressly teach that the inspection data is collected from end effector sensors1. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matthews by incorporating the gantry-camera system of Alders and operating sensors in-situ using such cameras [end effectors] to acquire defect characteristics because Alders teaches that such systems allow for optimization of measurement spacing and reflection angle to obtain optimal measurements.
Regarding claim 14, in light of the indefiniteness of the claim, Matthews does not expressly teach that the in-situ data is provided to a machine learning unit for creating learning updates using at least one of fringe pattern projection, deflectometry, and intensity measurements of diffuse reflected or normal white light using a camera.
Allen discloses that pixel defect feature vectors are derived from images taken with a camera from a specular surface illuminated with a e.g. fluorescent light source where defective areas will reflect light differently than non-defective areas [intensity measurement of diffuse reflected light] ([0032] – [0033], [0036] – [0037], [0043], [0047]).  
In addition to the modification of Matthews described regarding parent claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matthews to provide in-situ data derived from intensity measurements of diffuse reflected or normal white light using a camera to a trained pattern classifier [machine learning unit for creating learning updates] because Allen teaches that providing such data to the trained pattern classifier improves the inspection process and maintains the accuracy of defect detection.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews as applied to claims 1, 2, 3, 6, 8, 9, 11, 15, 16 above, and further in view of Häusler US 2018/0326591 A1 (hereafter “Häusler”).

Häusler is directed to the automatic detection and robot-assisted machining of surface defects, e.g. paint defects (Abstract; [0002] – [0003]).  Häusler discloses that after a defect is detected and classified, a robot process is generated for the machining of the defect according to its classified defect category ([0039] – [0040]). Machining may include e.g. grinding and polishing ([0002]). The robot process may include one or more machining steps with one or more respective machining path templates, wherein each template is composed of a set of points that delineate a tool path.  The machine path begins at a center origin Oi at the defect (Fig. 6; [0035]) and traverses between generated points of a machining path template at respective points of the process with a defined path velocity [time-varying positional offsets] ([0010],[0036], [0043]). Areas that are not meant to be machined can be marked prior to the use and projection of a template ([0042]), thus providing a technique that offers modifications that tailors to the nature of defects ([0004], [0042] – [0043]). Häusler discloses that planning of paths for tools are  well known in the art ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matthews by having the communicated trajectory to Matthews’s robot controller [which operates the robot manipulator] be a time-varying positional offset from an origin of the defect being repaired because Häusler teaches that providing time-varying paths [offsets] from a .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews as applied to claims 1, 2, 3, 6, 8, 9, 11, 15, 16 above, and further in view of Eberst US 8,892,255 B2 (hereafter “Eberst”).
Regarding claim 18, Matthews does not expressly teach a step of monitoring, by the one or more processors, usage of abrasive media and/or buffing and/or polishing pads to signal when change of abrasive media or buffing and polishing pads is recommended.
Eberst is directed to methods of programming and optimization of robotic work sequences, such as the robotic operation of grinding, polishing, coating and painting processes (Abstract; col 2 lines 45 – 55). Eberst discloses that in the automation of service or maintenance work, tools such as abrasive media  are subject to abrasion, wear or variations that affects process results and subsequently the quality of a treated workpiece (col 1 lines 40 – 63). Eberst further discloses a process comprising: providing a sensor on e.g. a robot that will perform a machining operation (col 3 lines 7 – 20); performing a machining operation (Claim 1; col 3 lines 33 – 40; col 4 lines 55 – 65); and using the sensor to measure the progress [monitoring] of the effects of the machining [usage] (col 4 lines 50 – 65; col 5 lines 15 – 20). The results of the monitoring are used for updating a process simulation that in turn provides correction information to a robot in order to obtain a desired final process result (col 4 lines 58 – 67, col 5 lines 1 – 20, 55 – 65, col 6 lines 25 – 56). Finally, Eberst discloses that process simulator parameters 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Matthews by including a step of monitoring the progress of a tool, such as a grinding tool or other like machining tool and generating signals from that tool with a sensor because Eberst teaches that the generated signals are useful for creating adaptations in an automated action to account for variations of processing due to factors in a manufacturing environment, including variations due to wear of the tooling used to process items. It would have been also have been obvious to one of ordinary skill in the art to have further modified the monitoring of the use of tools that depend on abrasion [grinding/sanding] to monitor the usage of abrasive media because Eberst teaches that abrasive media is subject to wear, and accordingly, is consumable; and Eberst teaches that service life is logged. One of ordinary skill in the art would have been motivated to have adapted the teachings of Eberst to include signals of when the life of consumables such as abrasive media reach an end point of useful life in order to restore manufacturing capacity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 – 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of co-pending Application No. 17/270490 (hereafter “co-pending claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in the co-pending claims (as the application claim fully encompasses the co-pending claims).  The difference between the application claims and the the co-pending claims lies in the fact that the patent claim includes many more elements and is thus more specific.  Thus the invention of the co-pending claims is effect a "species" of the "generic" invention of the application claims.  It has been held that the generic invention is “anticipated" by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since application claims are anticipated by the co-pending claims, it is not patentably distinct from the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that end effectors are defined as synonymous with process-specific tooling on page 17 lines 5 – 10 of the instant specification and that generally are the same as a stack on page 16 line 35 – page 17 line 10.